NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MOISES E. PONCE ALVAREZ,                        No.    18-35382

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00721-RAJ

 v.
                                                MEMORANDUM*
KING COUNTY, a municipal corporation,

                Defendant,

and

ADAM R. BUCHAN, in his individual
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Moises E. Ponce Alvarez appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his Federal Rule of Civil Procedure 59(a) motion for a new trial following

a jury verdict for defendants in his 42 U.S.C. § 1983 action alleging excessive

force. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Kode v. Carlson, 596 F.3d 608, 611 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by denying Alvarez’s motion

for a new trial because there was evidence to support the jury’s verdict that

defendants’ use of force was reasonable and not excessive. See Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015) (describing considerations for

evaluating whether use of force was reasonable); see also Kode, 596 F.3d at 612

(“[W]here the basis of a Rule 59 ruling is that the verdict is not against the weight

of the evidence, the district court’s denial of a Rule 59 motion is virtually

unassailable. In such cases, we reverse for a clear abuse of discretion only where

there is an absolute absence of evidence to support the jury’s verdict.” (citation and

internal quotation marks omitted)).

      AFFIRMED.




                                           2                                    18-35382